UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6917


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

WILFREDO GONZALEZ LORA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:98-cr-00358-LMB-4; 1:11-cv-01413-LMB)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se. Andrew Lamont
Creighton, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wilfredo Gonzalez Lora seeks to appeal the district

court’s order construing his motion for hearing as a successive

28 U.S.C.A. § 2255 (West Supp. 2012) motion and dismissing it

without prejudice on that basis, and the court’s order denying

his    Fed.    R.     Civ.     P.    59(e)    motion.           These       orders    are     not

appealable       unless        a     circuit         justice     or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability           will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,       a    prisoner         satisfies    this    standard       by

demonstrating         that     reasonable            jurists    would       find     that     the

district       court’s      assessment       of       the    constitutional         claims     is

debatable      or     wrong.         Slack   v.       McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Lora has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

                                                 2
deny Lora’s motions for subpoena forms and for summary judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3